Case 3:19-cv-00561-MMH-JBT Document 17 Filed 08/07/19 Page 1 of 4 PageID 119



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

ANTONIO GARCIA,                 )
                                )
                Plaintiff,      )
                                )
v.                              )     Case No.: 3:19-cv-00561-MMH-JBT
                                )
G4S SECURE SOLUTIONS (USA) INC.,)
                                )
                Defendant.      )
_____________________________________________________________________/

             JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT

       Plaintiff, Antonio Garcia, and Defendant, G4S Secure Solutions (USA) Inc.,

together ask this Court to approve the Parties’ Settlement Agreement as a fair and

reasonable resolution of this bona fide dispute. The Parties submit their Settlement

Agreement for review as required by the Court’s Order of Administrative Closure and

Reference. (Doc. 16) (Ex. A, Settlement Agreement).

                                     BACKGROUND

       This is an unpaid minimum and overtime wage case under the Fair Labor

Standards Act (“FLSA”) and Florida common law. (Doc. 1). Plaintiff alleged that G4S

failed to pay him minimum and overtime wages during his employment. (Doc. 1). G4S

denied all allegations and raised several affirmative defenses. (Doc. 5). The Parties then

exchanged the Court required discovery and engaged in a good-faith effort to resolve the

issues. (Doc. 12). Plaintiff claimed that he worked roughly three hours of overtime per

week. (Doc. 11 at 2). As a result, he claimed damages of $618.75, excluding liquidated

damages, fees and costs. (Doc. 11 at 2). G4S claimed that it had complied with all FLSA

requirements, and if it had not, that it had acted in good faith. (Doc. 5).
Case 3:19-cv-00561-MMH-JBT Document 17 Filed 08/07/19 Page 2 of 4 PageID 120



       After engaging in settlement talks for several weeks, the Parties came to a fair and

equitable settlement. (Doc. 15). G4S agreed to pay Plaintiff $1,237.50 for full and final

settlement of his wage claims. (Ex. A at 2). G4S also agreed to pay Plaintiff’s counsel

$4,000.00 for fees and costs associated with litigating this matter. (Ex. A at 2). All Parties

have signed the settlement agreement and now ask the Court to approve the settlement

and dismiss this action with prejudice.

                                        ARGUMENT

       A.      The Court Should Approve the Settlement Agreement Negotiated by
               the Parties.

       The Eleventh Circuit identified two ways for an FLSA claim to be settled or

compromised. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

Cir. 1982). Pertinent here, a district court may approve a settlement agreement if the

court determines that the agreement is a “fair and reasonable resolution of a bona fide

dispute” of the FLSA claims. Id. One district court explained what a court must consider

in its analysis:

       [I]f the parties submit a proposed FLSA settlement that, (1) constitutes a
       compromise of the plaintiff's claims; (2) makes full and adequate disclosure
       of the terms of settlement, including the factors and reasons considered in
       reaching same and justifying the compromise of the plaintiff's claims; and
       (3) represents that the plaintiff's attorneys' fee was agreed upon separately
       and without regard to the amount paid to the plaintiff, then, unless the
       settlement does not appear reasonable on its face or there is reason to
       believe that the plaintiff's recovery was adversely affected by the amount of
       fees paid to his attorney, the Court will approve the settlement without
       separately considering the reasonableness of the fee to be paid to plaintiff's
       counsel.

Bonetti v. Embarq Mgmt. Co., 715 F. Supp. 2d 1222, 1228 (M.D. Fla. 2009).

       Here, the settlement reflects a reasonable compromise of issues in dispute. The

settlement was reached in an adversarial context where the Parties were represented by

                                              2
Case 3:19-cv-00561-MMH-JBT Document 17 Filed 08/07/19 Page 3 of 4 PageID 121



counsel, and the totality of the settlement is fair and reasonable. The Parties reached a

settlement after weeks of settlement discussions and after the Parties exchanged

discovery under Court order giving the Parties a clear understanding of the disputed

claims. Given Plaintiff’s claimed damages of $618.75, exclusive of liquidated damages,

fees and costs, the settlement amount, $1,237.50, is a fair resolution to Plaintiff’s claims.

       B.     The Court Should Approve the Fees and Costs Award Contemplated
              in the Agreement.

       The Parties came to separate a resolution of Plaintiff’s attorney’s fees and costs.

The Parties reached this resolution without regard to the amount to be paid to Plaintiff.

Counsel for Plaintiff drafted, filed, and litigated this case until settling with G4S. Given

the nature of this case, the attorney’s fee payment is reasonable given the expertise

required to file both a federal FLSA claim and a Florida common law claim, and the ability

of the Parties to reach an amicable settlement.

                                      CONCLUSION

       The Settlement Agreement is a fair and reasonable resolution of a bona fide

dispute. The settlement amount is reasonable based on the nature of the issues in

dispute, and fees and costs were negotiated separately and without regard to the amount

to be paid to Plaintiff.   Thus, the Parties ask the Court to approve the settlement

agreement and dismiss this case with prejudice.




                                             3
Case 3:19-cv-00561-MMH-JBT Document 17 Filed 08/07/19 Page 4 of 4 PageID 122



       Respectfully submitted this 7th day of August, 2019,




 /s/ Luis A. Cabassa                     /s/ Kelly Eisenlohr-Moul
 Luis A. Cabassa                         Kelly Eisenlohr-Moul
 Fla. Bar. No. 0053643                   Fl. Bar No. 1003246
 Wenzel Fenton Cabassa, P.A.             Dinsmore & Shohl LLP
 1100 North Florida Avenue               1100 Peachtree Street
 Suite 300                               Suite 950
 Tampa, Florida 33602                    Atlanta, Georgia 30309
 Telephone: 813-224-0431                 Telephone: 470-300-5337
 Email: lcabassa@wfclaw.com              Email: Kelly.eisenlohr-moul@dinsmore.com

 Attorney for Plaintiff                  Attorney for Defendant




                                           4
